Case 7:20-cv-00358-VB Document 14 Filed 06/17/20 Page 1 of1_

pesteemerne

 

 

i
|| USDC spy
i

| DOCUMENT

oy ~ a  ' .
LECPRONIC aLiy pe
ANC ROY ETE
Ak,

  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

te

 

wenn nn nner nnn nnn nn nen n nnn mmm mmm nanan ccna e x TI

JOSE A. CRUZ, :; Locemneny
Plaintiff, - :

Vv. os ORDER OF DISMISSAL

ALLISON R. ESTELL, 20 CV 358 (VB)
Defendant.

---- -X

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than July 17, 2020. To be clear, any application to restore the action must be
filed by July 17, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are

cancelled. Any pending motions are moot.

Dated: June 17, 2020
White Plains, NY

SO ORDERED:

eee
4

Vincent L. Briccetti
United States District Judge

 

cLED |]
i
tt

  

 
